DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because all the boxes in figure 1 should be labeled with descriptive legends such as  –Gas Detector --, -- Ionizing Device – and – Measuring Device --, respectively for boxes 10, 12, 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the Examiner is unclear whether limitation follow phrase “to be” is/are part of the claim.  He’s also not clear the relationship of the current in line 6 to the ionizing device.  Should “the current” in stead of “a current”?  
Regarding claim 1, line 10, and claim 3 line 3, the Examiner is unclear the relationship of the deviation of 25% to other claimed elements? What element/parameter will be deviated?   
Regarding claim 7, lines 4-5, what is meant by “which has different potentials in each case is as long as the active region of the electrical measuring resistor?
Claims 2-6, 8-14 are rejected for being dependent to the rejected claim 1.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause et al. (US 4,996,876).
Regarding claim 1, Krause et al. discloses a gas detector comprising an ionizing device (Fig. 2) for producing a plurality of ions depending on a gas (Flowing in directions A, B) to be detected, with a catcher for receiving electrical current produced by the plurality of ions depending on a gas to be detected, and a measuring device with an electrical measuring resistor (17) which produces an electrical measuring potential from current, measuring resistor (17) is surrounded at least in part by an electrical shield resistor (43, 35), and  same potential is applied to mutually opposed regions (11-13) of the electrical measuring resistor (17) and the j shield resistor (34, 35), up to a deviation (Col. 6, lines 5-10).  
Regarding claim 2, Krause et al. discloses one of the two ends of the electrical measuring resistor (17) is electrically connected to one of two ends (28, 30) of the electrical shield resistor (34, 35), so that said ends have the same potential (Col. 4 lines 39-42).
Regarding claim 3, Krause et al. discloses  the respective other ends (At element 37) of the electrical measuring resistor (17) and the electrical shield resistor are at ground potential (Virtual ground of element 40).  
Regarding 4, Krause et al. discloses the shield resistor (34, 35) has a lower resistance value than the electrical measuring resistor (17)(Element 17 is heat conductor, resistance raises proportional to heat).
Regarding claim 6, Krause et al. discloses the electrical measuring resistor (17) is elongated (Fig. 1) with a length which is greater than height and width thereof, wherein the electrical shield resistor (34, 35) extends over at least a predominant part of the length of the electrical measuring resistor (Figs. 1-2). 
Regarding claim 7, Krause et al. discloses the length of the e shield resistor (34, 35) is greater than the length of the electrical measuring resistor (17) (Elements 34, 35 includes portions 28-31 surrounding element 17, it’s longer), wherein part of the electrical shield resistor (34, 35) has different potentials in each case (Elements 34, 35 is thermometer, potential will be different as heat raises).
Regarding claim 8, Krause et al. the shield resistor (34, 35) is formed as a chain of a plurality of electrical conductors (28-31), each of which surround at least in part the electrical measuring resistor (17), wherein a plurality of individual resistors are arranged between a plurality of adjacent electrical conductors, wherein one end (25) of the chain has the same potential as the one end of the electrical measuring resistor (17)(Col. 4 lines 39-42) and another end of the chain has the same potential (Virtual ground) as the other end of the electrical measuring resistor (17).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US 4,996,876) in view of Koratkar et al. (US 2006/0251543 A1).
Regarding claim 5, Krause et al. discloses every subject matter recited in the claim but does not explicitly disclose shield resistor is one megohm and the resistance value of the electrical measuring resistor is greater than 1 gigaohm.
Koratkar et al. discloses miniaturized gas sensors in the vincinity of carbon nanotube tips and further discloses the resistance is greater than 1 gigaohm (Koratkar et al.’s par. [004]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the resistor having resistance value greater than 1 gigaohm, as taught by Koratkar et al., into the system of Krause et al. because having resistor having resistance values greater than 1 gigaohm involves only routine experimental.
Allowable Subject Matter
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        

December 6, 2022